Citation Nr: 0026560	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  96-14 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disorder, to 
include as secondary to a service-connected right thigh 
wound.

2.  Entitlement to service connection for a right knee 
disorder, to include as secondary to a service-connected 
right thigh wound.

3.  Entitlement to a temporary total rating pursuant to the 
provisions of 38 C.F.R. § 4.29 (1999), based on Department of 
Veterans Affairs (VA) hospital treatment in excess of 21 days 
for service-connected disability, for a period of 
hospitalization from October 26, 1994.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The appellant and his spouse


INTRODUCTION

The veteran served on active duty from January 1949 to 
January 1952.  The veteran's DD Form 214, Report of 
Separation from the Armed Forces of the United States, 
reveals that the veteran was a light weapons infantryman in 
service and that he received the Purple Heart with one Oak 
Leaf Cluster, the Combat Infantryman Badge, and the Korean 
Service Medal with three Bronze Service Stars.  In addition, 
the DD Form 214 shows that the veteran incurred a gunshot 
wound to his left hand in November 1950 and shrapnel wound to 
his right leg in May 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the May 1995 rating decision of the 
St. Petersburg, Florida, VA Regional Office (RO), which 
denied service connection for a back disorder and a right 
knee disorder, to include as secondary to a service-connected 
right thigh wound.

The May 1995 rating decision also denied entitlement to a 
total evaluation for hospital treatment in excess of 21 days 
for a service-connected condition under the provisions of 
38 C.F.R. § 4.29 (1999) for a period of hospitalization from 
October 26, 1994.  The veteran was informed of this 
determination by letter also dated in May 1995.  In a July 
1995 letter, the veteran stated that he was appealing the 
issues denied in the May 1995 letter.  When this case was 
before the Board in November 1997, the Board noted that a 
statement of the case had not been furnished to the veteran 
on this matter.  Subsequent to the Board's remand, the RO 
provided a supplemental statement of the case in November 
1999 that included this issue.  The veteran perfected his 
appeal as to this issue in a December 1999 statement.  
38 C.F.R. § 20.202 (1999).  Accordingly, this issue is 
properly before the Board for appellate consideration.  

Aside from the issues currently on appeal, a November 1999 
rating decision denied service connection for a bilateral hip 
disorder as secondary to service-connected right thigh 
disability and increased evaluations for residuals of a gun 
shot wound of the right thigh, Muscle Group XIV, and for 
scars, gun shot wound of the left wrist and scars, gun shot 
wound of the right foot.  The veteran was informed of this 
decision in December 1999.  The veteran did not file a notice 
of disagreement regarding this decision, and these additional 
matters are not before the Board at this time.  38 C.F.R. 
§§ 20.200, 20.201.  

Having completed the action as requested in the Board's 
November 1997 remand to the extent possible as to the issues 
listed on the title page of this decision, the RO has 
returned the case for final appellate review.  (The Board is 
obligated by law to ensure that the RO complies with its 
directives.  Stegall v. West, 11 Vet. App. 268 (1998)).  

At the time of the August 1999 VA examination, the examiner 
stated that the veteran's lumbar spine was also a potential 
contributing factor to the weakness and pain he experienced 
in the right hip.  In light of the grant of service 
connection for a lumbar spine disability herein, the matter 
of service connection for a hip disability as secondary to 
service-connected lumbar spine disability is referred to the 
RO for appropriate action.  

In April 2000, the appellant's claim was referred for a 
medical opinion by an expert of the Veterans Health 
Administration (VHA) pursuant to 38 U.S.C.A. § 7109 (West 
1991) and as set forth in Veterans Health Administration 
Directive 10-95-040 dated April 17, 1995.  

In July 2000, the expert medical opinion was received and was 
referred to the veteran through his representative for review 
and the submission of any additional evidence or argument.  
38 C.F.R. § 20.1304(c) (1999).  In September 2000, the 
veteran's representative presented additional written 
argument.  



FINDINGS OF FACT

1.  It has not been shown that the veteran has a right knee 
disability that is causally related to service or to a 
service-connected disability in any way.

2.  The veteran's service-connected gun shot wounds of the 
right lower extremity contributed to the veteran's current 
disability of the lumbar spine.  

3.  The veteran was not hospitalized in excess of 21 days for 
a service-connected disability for a period of 
hospitalization from October 26, 1994.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by active service, nor may arthritis be presumed to have been 
so incurred, nor is it proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.310 (1999).

2.  A disability of the lumbar spine is proximately due to 
the veteran's service-connected disabilities.  38 C.F.R. 
§ 3.310 (1999).

3.  A temporary total rating based on VA hospital treatment 
in excess of 21 days for service-connected disability, for a 
period of hospitalization from October 26, 1994, is not 
warranted.  38 C.F.R. § 4.29 (1999).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

On VA examination dated in November 1957, the veteran 
reported associated weakness of the right lower extremity due 
to the past gun shot wound of the right thigh.

The veteran was hospitalized at a private facility in October 
1967 for a chief complaint of pain and locking of the right 
knee of several months' duration.  It was noted that the 
veteran had previously hurt his knee at work about 2 years 
before.  The diagnoses were torn medial meniscus and loose 
body of the right knee.   

During VA examination of October 1981, x-rays of the lumbar 
spine revealed osteoarthritic changes and a narrowed disc 
space between L5 and S1.  The pertinent diagnosis was 
possible disc injury, probably not related to service 
connection.  

VA outpatient treatment records dated in July 1993 show that 
the veteran was treated for right anterior thigh pain.  The 
complaints were noted to be longstanding, since a service 
injury.  Physical examination showed decreased strength.  The 
assessment was neuropathic pain, secondary to injury?.  

The veteran was hospitalized at a VA facility in December 
1993 for a myelogram.  It was noted that the veteran had a 
long history of right leg pain since 1951 when he received 
shrapnel wound to the right anterior thigh.  The veteran was 
numb on the anterior thigh since the wound.  The veteran's 
chief complaint was left leg pain.  Computed tomography 
showed a small bulge at L3-4 and degenerative changes at L4-5 
and L5-S1.   

The veteran was hospitalized at a VA facility from October 
26, 1994, to November 3, 1994, for severe degenerative joint 
disease (DJD) of the right knee.  It was noted that the 
veteran had a long history of right knee pain.  During 
hospitalization, he underwent a total right knee replacement 
or arthroplasty.  

VA outpatient treatment records dated in March 1995 indicate 
that the veteran was seen for muscle weakness of the right 
lower extremity.  

The veteran was afforded a VA examination in March 1995.  The 
examiner noted that, since service separation, the veteran 
had developed low back pain which started about 25 years 
before; right knee pain also subsequently developed.  In 1956 
and 1959, the veteran underwent surgical debridement of the 
right knee joint, and in October 1994, he underwent 
endoprosthetic arthroplasty of the right knee joint.  The 
veteran complained of constant low back and right knee pain.  
He stated that he had poor coordination of the right leg.  
The pertinent diagnoses were degenerative osteoarthritis of 
the right knee joint, status post total knee arthroplasty and 
degenerative disc disease of the lumbosacral spine, L4-5, L5-
S1.  The examiner commented that there was no causal 
relationship between the shrapnel wound of the proximal right 
thigh, which only involved the soft tissue, and the 
degenerative osteoarthritis of the right knee joint and the 
degenerative disc disease of the lumbosacral spine.  The 
examiner stated that he was unable to explain from an 
orthopedic point of view how the soft tissue injury to the 
right proximal thigh could have had any adverse effect on the 
right knee or the lumbosacral spine.  

VA outpatient treatment records dated in September 1995 show 
that muscle weakness was possibly related to old shrapnel 
wound of the right thigh.   

The final pertinent diagnosis following VA hospitalization in 
January to February 1996 was chronic pain dysfunction, right 
lower leg, status post total right knee, old war injuries, 
right lower extremity.  VA outpatient treatment records dated 
in March 1996 indicate that the veteran complained of 
decreased strength of the right leg.  No knee instability was 
shown on examination.  In May 1996, the veteran complained of 
increased falling; the veteran explained that his leg felt 
like it was "going to sleep."  During VA hospitalization in 
June 1996, the veteran stated that he was wounded in 1951 and 
had gradually increasing pain since that time.  The primary 
diagnosis was history of low back pain.  During 
hospitalization, an L4-5 diskectomy was performed.  

VA outpatient treatment records dated in July 1996 contain an 
opinion that the veteran's 2+/5 proximal leg weakness that 
dated back to a shrapnel injury clearly had nothing to do 
with the L4-5 disc problems.  

The veteran testified at a personal hearing at the RO in 
September 1996.  The veteran stated that his right thigh gun 
shot residuals affected his gait in that he limped and he 
felt like his leg "wants to go to sleep."  Hearing transcript 
(T.), 2.  He testified that he did not have any right knee 
trauma.  T. 5.  He asserted that the service-connected right 
thigh disability affected his right knee because the front 
part of his thigh was "dead."  T. 6.  The veteran indicated 
that he did not have any trauma to his back or his knees as 
part of his occupations.  The veteran's wife testified that 
she had witnessed a change in the veteran's gait over the 
preceding 45 years.  T. 7.  The veteran stated that he first 
sought treatment for his back in 1981.  .  T. 9.    

The impression in VA outpatient treatment records dated in 
November 1996 was osteoarthritis after trauma.  

The veteran was hospitalized at a VA facility in September 
1997 in order to "re-do" right side L4-5 diskectomy.  By 
history, the veteran complained of back pain that began in 
the military when he was hit by mortar and fell down an 
embankment.  The diagnosis was herniated disk, L4-5 on the 
right side.  

The veteran was afforded a VA examination in June 1998.  The 
examiner noted that the claims file was reviewed.  Following 
examination, the pertinent impressions were degenerative disc 
disease, lumbar spine, with right-sided radiculopathy, status 
post L5-S1 diskectomy, no relation to the service-connected 
right thigh soft tissue injury and status post right total 
knee arthroplasty, history of previous open medial 
meniscectomy and subsequent degenerative arthritis, not 
related to the above-mentioned shrapnel injury.  The examiner 
stated that after a review of the records and based on the 
veteran's history, there was no evidence found to relate the 
right knee or lower back disorders to the service-connected 
right thigh disability, nor did the service-connected 
disability aggravate the right knee and back disorders.  The 
examiner opined that the back disorder was a purely 
degenerative condition, likely age-related.  The knee 
condition was felt to be secondary to the open medial 
meniscectomy that he underwent in 1956.  There was no clear 
medical or orthopedic evidence to suggest that an altered 
gait from a right thigh injury caused lower back or right 
knee arthritis.  

At the time of VA examination of January 1999, the examiner 
found evident demonstration of weakness, pain and 
fatigability of Muscle Group XIV of the right thigh. 

The veteran was afforded a VA orthopedic examination in 
August 1999.  The veteran reported that since a service 
injury, he experienced multiple episodes of the right lower 
extremity becoming weak and giving out on him, resulting in a 
fall.  The assessment was history of shrapnel injury to the 
right thigh causing neuromuscular damage to the proximal 
thigh with associated weakness in the right lower extremity.  
The examiner's opinion was that it was this weakness which 
likely contributed to the veteran's multiple incidents of 
falling over the years and degeneration of the right knee, 
necessitating a total knee replacement.  The examiner noted 
that this was a likely contributing source in the lumbar 
spine which required lumbar diskectomy.  

As noted above, the veteran's claims file was referred to a 
VHA specialist, who provided an opinion in July 2000.  
Following a review of the veteran's medical records, the 
specialist's opinion was that the veteran's current right 
knee disability was not a direct result of any injuries that 
are service-connected.  The specialist stated that there was 
no right knee disability in addition to the stated 
impairment.  As to the back disorder, the specialist opined 
that the veteran's gait pattern, which might have been 
altered due to his injury to his right lower extremity, may 
have exacerbated his problems of the lumbar spine.  He 
indicated that he was unable to state that this was a direct 
cause of such disability.   

Analysis - service connection

The threshold question which must be resolved is whether the 
veteran's claims are well grounded.  See 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A well-grounded claim is a 
plausible claim, meaning a claim that appears to be 
meritorious.  See Murphy, 1 Vet. App. 81.  A mere allegation 
that a disability is service connected is not sufficient; the 
veteran must submit evidence in support of his claim which 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  See Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  Where a veteran claims a new 
disease or disability that is the result of his service-
connected disability, competent evidence must be submitted to 
make the claim well grounded.  See Jones (Wayne) v. Brown, 7 
Vet. App. 134 (1994).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1998).  Disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected. 38 C.F.R. § 3.310(a) (1999).  In the case 
of aggravation, such secondary disorder is compensable only 
to the degree of disability over and above the degree of 
disability that would exist without such aggravation.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448, 
449 (1995).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Where a veteran served continuously for 90 days or more 
during a period of war and arthritis becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309 (1999).  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For the purposes of determining whether this claim is well 
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The standard for establishing a well-grounded claim has been 
described as very low.  Hensley v. West, No. 99-7029 (Fed. 
Cir. May 12, 2000).  

In this case, the veteran contends either that his right knee 
or back disorders are related to his period of active duty or 
that the service-connected disability causes or aggravates 
these problems.  Service connection is in effect for 
residuals of a gunshot wound of the right thigh, Muscle Group 
XIV, evaluated as 30 percent disabling from September 20, 
1957; residuals of a gunshot wound of the right foot, to 
include neuroma, right foot neuropathy, evaluated as 20 
percent disabling; and scars from gunshot wounds of the right 
foot and left wrist, evaluated as noncompensable.   

To support the claim, the veteran underwent various VA 
examinations, and a doctor in August 1999 opined that the 
veteran's lower extremity weakness from his service-connected 
gunshot wound likely contributed to his multiple incidents of 
falling, leading to degeneration of the right knee, and that 
this also was a likely contributing source of lumbar spine 
disability.  This evidence which links a current disability 
to service-connected disorder is sufficient to well ground 
the claim.  See Jones (Wayne) v. Brown, 7 Vet. App. 134 
(1994) (Where a veteran claims a new disease or disability 
that is the result of his service-connected disability, 
competent evidence must be submitted to make the claim well 
grounded).  The U.S. Court of Appeals for the Federal Circuit 
held in Schroeder v. West, that "once a veteran has properly 
made out a well-grounded claim for a current disability . . . 
[VA's] duty to assist pursuant to section 5107(a) . . . 
attaches to the investigation of all possible . . . causes of 
that current disability".  Schroeder, 212 F.3d 1265 (Fed. 
Cir. 2000).  Accordingly, the Board will address the merits 
of the veteran's various theories for service connection.  

As noted above, the veteran's claim for service connection is 
well grounded.  In determining that the appellant's claim is 
well-grounded, the credibility of evidence has been presumed 
and the probative value of the evidence has not been weighed.  
However, once the claim is found to be well grounded, the 
presumption that it is credible and entitled to full weight 
no longer applies.  In the adjudication that follows, the 
Board must determine, as a question of fact, both the weight 
and credibility of the evidence.  Equal weight is not 
accorded to each piece of material contained in a record; 
every item of evidence does not have the same probative 
value.  The Board must account for the evidence which it 
finds to be persuasive or unpersuasive, analyze the 
credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide the 
reasons for its rejection of any such evidence.  See Struck 
v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 
(1992); Simon v. Derwinski, 
2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164, 169 (1991).

Initially, the Board notes that although the veteran is 
competent to testify as to his experiences and symptoms, 
where the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The evidence does not reflect that the veteran 
currently possesses a recognized degree of medical knowledge 
that would render his testimony or opinions on medical 
diagnoses or causation competent.  Since the critical issue 
in this case involves medical diagnoses or causation, medical 
evidence is required.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Therefore, the veteran's testimony or 
statements in this regard are of no probative value.  

The Court has held that it is the Board's duty to determine 
the credibility and weight of evidence.  Wood v. Derwinski, 
1 Vet. App. 190 (1991).  While the Board may not ignore the 
opinion of a physician, it is certainly free to discount the 
credibility of that physician's statement.  Sanden v. 
Derwinski, 2 Vet. App. 97 (1992).  Greater weight may be 
placed on one physician's opinion than another's depending on 
factors such as reasoning employed by the physicians and 
whether or not and the extent to which they reviewed prior 
clinical records and other evidence, Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994), and an opinion may be discounted if 
it materially relies on a layperson's unsupported history as 
the premise for the opinion.  Wood v. Derwinski, 1 Vet. App. 
190, 191-192 (1991).  

The Board finds the July 2000 medical opinion to be highly 
probative.  See Owens v. Brown, 7 Vet. App. 429 (1995).  The 
medical opinion was rendered by a professional who was able 
to conduct a longitudinal review of the veteran's lengthy 
medical records.  This VHA specialist had the most up-to-date 
record to review.  Further, this specialist had specific 
questions pertinent to this case to address.  Thus, the 
opinion was carved with these ultimate considerations in 
mind.  The Board finds the July 2000 medical opinion to have 
great weight.  See Owens, 7 Vet. App. at 433.  
In sum, the VHA examiner did not find any relationship 
between a right knee disability and service injury or 
service-connected disability.  

The Board also notes that the VHA opinion is in agreement 
with another VA opinion, in 1998, that is also of high 
probative value.  The 1998 examiner noted that the claims 
file was reviewed prior to rendering an opinion.  This 
examiner also concluded that there was no evidence found to 
relate the right knee to the service-connected right thigh 
disorder nor was there any mention of a relationship to 
service.  This examiner's opinion is of high probative value 
in that the veteran's file was reviewed, and the veteran was 
examined prior to the conclusions made. 

Comparatively speaking, the Board recognizes that there is 
evidence in favor of the veteran's claim for a right knee 
disability.  That is, in the August 1999 medical opinion, the 
examiner concluded that there was a relationship between the 
veteran's current knee disability and his service-connected 
disorder.  However, the Board finds this opinion to have more 
limited probative value or lesser weight.  Unlike the 1998 
and 2000 examiners, there is no explanation in the 1999 
opinion as to the effect of the documented post service right 
knee injury/operation.  The weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, or based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar 
v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. 
App. 467 (1993).  Thus, the Board finds that the evidentiary 
weight and probative value of the 1999 medical opinion is 
lower and is outweighed by the opinion of the 1998 doctor and 
2000 specialist.  Owens v. Brown, 7 Vet. App. 429 (1995).    

The Board otherwise notes that there is no medical evidence 
of the presence of arthritis until more than a year after 
service.  Accordingly, service connection on a presumptive 
basis is not in order.  38 C.F.R. §§ 3.307, 3.309.  

When all the evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  For 
the foregoing reasons, the Board finds that the evidence 
against the veteran's claim for service connection for a 
right knee disability is outweighed by the opinion that 
supports his claim.  In such situations, when the 
preponderance of the evidence is against the claim, the claim 
must be denied.  

However, the Board finds that the evidence both for and 
against the veteran's claim for a back disability is in 
relative equipoise.  The evidence that supports the veteran's 
claim includes the August 1999 VA examiner's opinion.  
Additionally, the specialist in July 2000 tended to conclude 
that there was exacerbation of the lumbar spine disability 
due to the service-connected problems.  There is also 
evidence against the claim contained in opinions dated in 
1981, 1995, 1996 and June 1998.  

The Board finds, however, that the weight of the opinions in 
1999 and 2000 is such that the evidence is in approximate 
balance both for and against the claim.  That is, the opinion 
in 2000 has great weight since it was based on an up-to-date 
record which was reviewed by a specialist.  Further, it is 
otherwise corroborated by the 1999 examiner.  While the 
earlier opinions are negative, they were rendered on a more 
incomplete record.  For these reasons, the Board finds the 
evidence to be evenly balanced.  In that situation, 
reasonable doubt is resolved in favor of the veteran, and the 
claim is allowed.  In sum, service connection for a back 
disability is granted.  

Analysis - Temporary Total Rating under 38 C.F.R. § 4.29

Regarding the veteran's claim for a total disability rating 
pursuant to the provisions of 38 C.F.R. § 4.29 (1999), such a 
(100 percent) rating may be assigned without regard to other 
provisions of the rating schedule when it is established that 
a service-connected disability has required hospital 
treatment in a VA or an approved hospital for a period in 
excess of 21 days or hospital observation at Department of 
Veterans Affairs expense for a service-connected disability 
for a period in excess of 21 days.  Notwithstanding that a 
hospital admission was for disability not connected with 
service, if during such hospitalization, hospital treatment 
for a service-connected disability is instituted and 
continued for a period in excess of 21 days, the increase to 
a total rating will be granted from the first day of such 
treatment.  38 C.F.R. § 4.29 (1999).  

Turning to the issue of entitlement to a temporary total 
rating pursuant to the provisions of 38 C.F.R. § 4.29 (1999), 
the Board concedes that, during the period from October 26 to 
November 3, 1994, the veteran was, in fact, hospitalized at a 
VA medical facility.  However, this is a period of less than 
21 days.  Inasmuch as benefits pursuant to the provisions of 
38 C.F.R. § 4.29 require that the veteran be hospitalized for 
a period in excess of 21 days for a service-connected 
disability, his claim is without legal merit, and must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a low back disability 
is granted.  

Entitlement to a temporary total rating pursuant to the 
provisions of 38 C.F.R. § 4.29 based on Department of 
Veterans Affairs (VA) hospital treatment in excess of 21 days 
for service-connected disability, for a period of 
hospitalization from October 26, 1994, is denied.



		
	M. Sabulsky
	Veterans Law Judge
	Board of Veterans' Appeals


